DETAILED ACTION
Status of the Claims
Claims 1-3, 5, 7-10, 12, and 17-19 are currently pending and are examined herein.
Claims 4, 6, 11, and 13-16 have been canceled by Applicant.
The following Office Action is in response to Applicant’s communication dated 09/03/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Claim Objections
Necessitated by Amendment
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Note that the newly amended claim 9 appears to now depend from claims 1 and 7, although not in the alternative.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
One possible solution to potentially overcome this objection would be to simply delete the phrase “Use of a fusion polypeptide according to claim 1or of a multimeric complex according to claim 7 as” from claim 9.

Maintained Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 and 12 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  See MPEP 2173.05(q).
***
Response to Arguments
The 09/03/2021 remarks argue: claims are drawn to statutory subject matter.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at page 4 state “Applicants have canceled or amended the rejected claims to recite a composition of matter”.  In response, it is noted that claims 9-10 and 12 are still drawn to the “use of a fusion polypeptide”, “use [of] affinity chromatography ligand”, and “The affinity chromatography ligand use”, respectively, 
One possible solution to potentially overcome this rejection would be to simply delete the word “use” from claims 10 and 12, and delete the phrase “Use of a fusion polypeptide according to claim 1or of a multimeric complex according to claim 7 as” from claim 9.

Maintained Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9-10 and 12 provide for the use of a fusion polypeptide according to claim 1, however, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  Also note that 
***
Response to Arguments
The 09/03/2021 remarks argue: claims are definite.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at page 5 state “Applicants have canceled claim 6”.  In response, it is noted that claims 9-10 and 12 are still drawn to the “use of a fusion polypeptide”, “use [of] affinity chromatography ligand”, and “The affinity chromatography ligand use”, respectively, which are not compositions of matter, but rather uses of compositions of matter.  Please see MPEP 2173.05(q) for discussion of use claims.
claims 10 and 12, and delete the phrase “Use of a fusion polypeptide according to claim 1or of a multimeric complex according to claim 7 as” from claim 9.

Conclusion
Claims 1-3, 5, 7-8, and 17-19 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639